DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 09/10/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                   

                                          Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 13-15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by MEIRAV et al. (US 2016/0363333).
In regards to claim 1, MEIRAV discloses a single-package air conditioner unit (a single integrated system 180; Figs. 3-4) defining a mutually-perpendicular vertical direction, lateral direction, and transverse direction (refer to the annotated Figs. 3-4, where these directions take their normal connotations, i.e. up/down for vertical, longitudinal direction, transverse direction), the single-package air conditioner unit comprising: a housing (first housing 112) defining an outdoor portion (right side portion of an air outlet side 120) and an indoor portion (left side portion of an air inlet side 118); an outdoor heat exchanger assembly (condenser unit 220) disposed in the outdoor portion and comprising an outdoor heat exchanger (condenser; par. 87) and an outdoor fan (128); an indoor heat exchanger assembly disposed in the indoor portion and comprising an indoor heat exchanger (cooling coil 126) and an indoor fan (128); a compressor (par. 87) in fluid communication with the outdoor heat exchanger and the indoor heat exchanger to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger (par. 87; Fig. 4); and a make-up air module (an air treatment assembly 140) positioned on an outside of the housing (112), (as can be seen in Figs. 3-4).  
In regards to claim 2, MEIRAV as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, MEIRAV discloses wherein the make-up air module (140) is in fluid communication with the outdoor portion (right side of outlet 120) of the housing (112) to draw outside air (via an outdoor air inlet 134 and to intake 200 within the housing 112) from within the housing (refer to par. 94; Figs. 3-4).  
In regards to claim 3, MEIRAV as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, MEIRAV discloses wherein the make-up air (140) is in fluid communication with the outdoor portion of the housing via a transition box (a second housing 142) extending from an inlet (an intake 200) within the outdoor portion of the housing (112) to an outlet (an outdoor air outlet 168) outside the housing (112) and upstream of the make-up air module (140).  
In regards to claim 4, MEIRAV as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, MEIRAV discloses further comprising a damper (air outlet damper 149) between the inlet of the transition box (142) and the outdoor portion (right side of housing 112) of the housing (as can be seen in Fig. 4).  
In regards to claim 5, MEIRAV as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, MEIRAV discloses wherein the make-up air module (140) in direct fluid communication with an outdoor environment (outdoor air 130 environment) to draw outdoor air (130) directly from the outdoor environment (from outdoor air 130 environment).  
In regards to claim 6, MEIRAV as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, MEIRAV discloses wherein the make-up air module (140) is in direct fluid communication with the outdoor environment (outdoor air 130 environment) through an intake duct (via an outdoor air inlet duct 134), further comprising a damper (refer to par. 97) in the intake duct (134).  
In regards to claim 7, MEIRAV as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, MEIRAV discloses wherein the make-up air module (140) is mounted on an external surface of the housing (112).  
In regards to claim 8, MEIRAV as modified meets the claim limitations as disclosed above in the rejection of claim 7. Further, MEIRAV discloses wherein the external surface of the housing (112) is a vertically-facing surface and the make-up air module (140) is mounted to the housing (112) atop the housing (as can be seen in Figs. 3-4).  
In regards to claim 9, MEIRAV as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, MEIRAV discloses wherein the make-up air module (140) is connected to a make-up air duct (extended portion of an outdoor air outlet 168) positioned outside of the housing (112), the make-up air duct (extended portion of an outdoor air outlet 168) extending from an upstream end (from intake 200 end) connected to the make-up air module (140) to a downstream end (from start of outlet duct 168) in fluid communication with an indoor environment (as can be seen in Fig. 3C), whereby make-up air (160) is provided from the make-up air module (140) to the indoor environment (102) via the make-up air duct (as can be seen in Fig. 3C).  
In regards to claim 13, MEIRAV discloses a single-package air conditioner unit (a single integrated system 180; Figs. 3-4) comprising: a housing (a first housing 112) defining an interior and an exterior (as can be seen Figs. 3-4); a thermodynamic assembly (such as a condenser unit 220; Fig. 4) disposed within the interior of the housing (112); and a make-up air module (an air treatment assembly 140) positioned on the exterior of the housing (as can be seen Figs. 3-4).  
In regards to claim 14, MEIRAV as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, MEIRAV discloses wherein the make-up air module (140) is in fluid communication with an outdoor environment (outdoor air 130 environment) via the housing (112), whereby the make-up air module (140) draws outdoor air (130) into the make-up air module (140) from within the housing (112).  
In regards to claim 15, MEIRAV as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, MEIRAV discloses wherein the make-up air module (140) is in direct fluid communication with an outdoor environment (outdoor air 130 environment) to draw outdoor air (130) directly from the outdoor environment (as can be seen in Figs. 3-4).  
                               
                                            Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over MEIRAV et al. (US 2016/0363333) in view of FISHER et al. (US 2013/0023196).
In regards to claim 10, MEIRAV as modified meets the claim limitations as disclosed above in the rejection of claim 9. Further, MEIRAV discloses wherein the downstream (from start of outlet duct 168) of the make-up air duct (168) is in fluid communication with the indoor environment (102), but fails to explicitly teach the make-up air duct being in fluid communication with the indoor environment through a vent separate from the housing. 
         FISHER teaches an integrated air handling system having a make-up air system (Fig. 5), wherein the make-up module air duct (duct of air stream 541) being in fluid communication with the indoor environment (building) through a vent (a vent outlet of building to supply stream 555 and make-up system supply air stream 541; Fig. 5) that is separate from the housing (Fig. 5; pars. 43-44).  
        It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of MEIRAV such that the make-up air duct to be in fluid communication with the indoor environment through a vent that is separate from the housing as taught by FISHER, in order to be adequately providing dehumidified air to the building (refer to par. 42 of FISHER).
In regards to claims 12 and 18, MEIRAV as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, MEIRAV discloses wherein the make-up air module (140) comprises a fan (184) configured to urge air from an outdoor environment (outdoor air 130 environment), but fails to explicitly teach the make-up module having a compressor and a dehumidifier; the fan urges air from an outdoor environment across the dehumidifier.  
        FISHER teaches an integrated air handling system having a make-up air system (Fig. 5), wherein including a compressor (refer to par. 41), a dehumidifier (502); the fan (503) urges air (outside air 540) from an outdoor environment across the dehumidifier (as can be seen in Fig. 5).
        It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of MEIRAV to include a compressor and a dehumidifier as taught by FISHER, in order to reject the heat of compression from the make-up air dehumidification process, then exhausting cooled ambient air through a condenser (refer to par. 41 of FISHER).
In regards to claim 17, MEIRAV as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, MEIRAV discloses wherein the make-up air module (140) is in fluid communication with an indoor environment (an enclosed environment 102) through a make-up air duct (extended portion of an outdoor air outlet 168) positioned outside of the housing (112), but fails to explicitly teach a vent that is separated from the housing.  
         FISHER teaches an integrated air handling system having a make-up air system (Fig. 5), wherein the make-up module further includes a vent (a vent outlet of building to supply stream 555 and make-up system supply air stream 541; Fig. 5) that is separate from the housing (Fig. 5; pars. 43-44).  
        It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of MEIRAV to include a vent that is separated from the housing as taught by FISHER, in order to be adequately providing dehumidified air to the building (refer to par. 42 of FISHER).

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MEIRAV et al. (US 2016/0363333) in view of Schneider et al. (US 4,513,809).
In regards to claim 11, MEIRAV as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose further comprising a vertical exhaust duct extending upward along the vertical direction from the housing, wherein the make-up air module is in direct fluid communication with the vertical exhaust duct.  
         Schneider teaches an energy recovery ventilator (Figs. 1-2), wherein further comprising a vertical exhaust duct (an exhaust air duct 14; Fig. 2) extending upward along the vertical direction from the housing (corresponding to enclosure 11), wherein the make-up air module (a make-up air handler) is in direct fluid communication with the vertical exhaust duct (as can be seen in Fig. 2).  
        It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of MEIRAV to include a vertical exhaust duct extending upward along the vertical direction from the housing, wherein the make-up air module is in direct fluid communication with the vertical exhaust duct as taught by Schneider, in order to discharge exhaust air from the housing through the exhaust outlet 36 (refer to col.4, lines 1-6 of Schneider).
In regards to claim 16, MEIRAV as modified meets the claim limitations as disclosed above in the rejection of claim 13, but fails to explicitly disclose further comprising an exhaust duct extending from the housing, wherein the make-up air module is in direct fluid communication with the exhaust duct.  
 an energy recovery ventilator (Figs. 1-2), wherein further comprising an exhaust duct (an exhaust air duct 14; Fig. 2) extending from the housing (corresponding to enclosure 11), wherein the make-up air module (a make-up air handler) is in direct fluid communication with the exhaust duct (as can be seen in Fig. 2).  
        It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of MEIRAV to include an exhaust duct extending from the housing, wherein the make-up air module is in direct fluid communication with the exhaust duct as taught by Schneider, in order to discharge exhaust air from the housing through the exhaust outlet 36 (refer to col.4, lines 1-6 of Schneider).

                                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763


/CASSEY D BAUER/Primary Examiner, Art Unit 3763